Exhibit 99.1 Discovery Labs Prices $45.0 Million Public Offering of Common Stock Warrington, PA – March 16, 2012 – Discovery Laboratories, Inc. (NasdaqCM: DSCO) today announced that it has priced an underwritten public offering of16,071,429 shares of its common stock, at a price to the public of $2.80 per share for gross proceeds of $45.0 million.Net proceeds, after underwriting discount and other estimated fees and expenses payable by the Company, are expected to be approximately42.1 million.The offering is expected to close on or about March 21, 2012, subject to satisfaction of customary closing conditions. In addition, the underwriters have been granted a 30-day option to purchase up to an additional2,410,714 shares of common stock to cover over-allotments, if any. Lazard Capital Markets LLC is acting as the sole book-running manager for the offering, Stifel Nicolaus Weisel is acting as co-lead manager, and ROTH Capital Partners, LLC is acting as co-manager. The securities described above are being offered by Discovery Laboratories, Inc. pursuant to a shelf registration statement on Form S-3, together with a base prospectus, previously filed and declared effective by the Securities and Exchange Commission (SEC). The securities may be offered only by means of a prospectus, including a prospectus supplement, forming a part of the effective registration statement. A preliminary prospectus supplement related to the offering was filed with the SEC on March 15, 2012.When available, copies of the final prospectus supplement and accompanying base prospectus relating to this offering may be obtained at the Securities and Exchange Commission web site at http://www.sec.gov, or from Lazard Capital Markets LLC, 30 Rockefeller Plaza, 60th Floor, New York, NY 10020 or via telephone at (800) 542-0970. This press release shall not constitute an offer to sell or the solicitation of an offer to buy any securities of Discovery Laboratories, Inc. nor shall there be any sale of the securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. About Discovery Labs Discovery Laboratories, Inc. is a specialty biotechnology company developing its novel proprietary KL4 surfactant technology that produces a synthetic, peptide-containing surfactant that is structurally similar to pulmonary surfactant and is being developed in liquid, lyophilized, and aerosolized dosage forms. Surfactants are produced naturally in the lungs and are essential for breathing.Discovery Labs is also developing its proprietary drug delivery technologies to enable efficient delivery of aerosolized KL4 surfactant and other inhaled therapies. Forward-Looking Statements To the extent that statements in this press release are not strictly historical, all such statements are forward-looking, and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from the statements made.Examples of such risks and uncertainties, including those related to Discovery Labs’ securities offering and its development programs, are described in Discovery Labs’ filings with the Securities and Exchange Commission including the most recent reports on Forms 10-K, 10-Q and 8-K, and any amendments thereto. Contact Information: John G. Cooper, President and Chief Financial Officer 215-488-9490
